[DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              MARCH 31, 2008
                                  No. 07-13056
                                                             THOMAS K. KAHN
                              Non-Argument Calendar              CLERK
                            ________________________

                      D. C. Docket No. 06-00463-CR-3-MCR

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

DENNIS SANDERS,
a.k.a. Nathaniel Sanders,
a.k.a. Dennis S. Sanders,

                                                        Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (March 31, 2008)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Dennis Sanders in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Sanders’s sentence is AFFIRMED.




                                          2